DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “a plurality of composite cells formed by spherical bubbles partially overlapping each other,” in ll. 5 is indefinite, in context, since it cannot be discerned what are the metes and bounds of the limitation “composite cells”. The arguments submitted 02/26/2021 proffer that the “composite cells” are formed by overlapping bubbles or rather that a composite cell is a bubble. If the composite cell is formed of bubbles then what differentiates a composite cell formed by two separate bubbles and a single bubble as claimed previously in Claim 1? Further, is the overlapping nature of the composite cells a horizontal overlapping, a vertical overlapping or does the overlapping infer contact between two adjacent bubbles and how does this distinguish the composite cell from the bubbles previously proffered within the claim. It is unclear as to what structurally differentiates the composite cells from the bubbles, wherein the Applicant states that the composite cells are bubbles. For a plurality of composite cells formed by spherical bubbles partially overlapping each other” will be interpreted as the structure of the final product, being the composite cell is a bubble. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a plurality of bubbles having sizes in a range from 0.1 μm to 50 μm” and the claim also recites “bubbles of pore sizes from 5 μm to 10 μm, both inclusive, being most present among the plurality of composite cells” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For Examination purposes and in accordance with the specification and drawings the broader range will be Examined herein. The arguments submitted 02/26/2021 proffer that the “composite cells” are bubbles, therefore the bubbles contain two overlapping ranges within the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (USP 7980295) in view of Shirata et al. (Translation of Japanese Patent Document JP09119789A) hereinafter referred to as Takamatsu and Shirata, respectively.
Regarding Claim 1, Takamatsu discloses a wick (13A) comprising a porous body (“porous material made of a high molecular resin such as urethane rubber and the like”, see col. 4 ll. 27-30), the porous body including: 
a plurality of communication holes (porous wick, see col. 4 ll. 27-30).
Takamatsu fails to disclose the porous body including: 
a plurality of bubbles having sizes in a range from 0.1 μm to 50 μm, both inclusive, in a cross section obtained when the porous body is cut; 
a plurality of composite cells formed by bubbles partially overlapping each other, bubbles of pore sizes from 5 μm to 10 μm, both inclusive, being most present among the plurality of composite cells; and 

Shirata, also drawn to a wick (12) comprising a porous body (“porous metal body layer”, see Para. 13), teaches the porous body includes: 
a plurality of bubbles (A, “After that, degreasing is performed at a higher temperature. For this reason, a large number of finely sized air bubbles are generated in the slurry molded body 2 to form a porous molded body, and after drying, the slurry molded body 2 has a large number of pores A covered with the skeleton portion 3a”, Para. 19) having sizes in a range from 0.1 μm to 50 μm (see Table 5, wherein porous bodies 4, 6, 10 and 13 meet the claimed range), both inclusive, in a cross section obtained when the porous body is cut (the pore diameter exists within the wick while operating or when cut); 
a plurality of composite cells (see 112 analysis above, wherein the composite cells are bubbles, A) formed by bubbles partially overlapping each other (shown in figure 2), bubbles of pore sizes from 5 μm to 10 μm, both inclusive, being most present among the plurality of composite cells (see 112 analysis above); and 
a plurality of communication holes (a, small internal fine pores) between the plurality of bubbles (shown in figures 2-3), the plurality of bubbles being communicated with each other through the plurality of communication holes (“In the heat pipe 15, since the unit porous metal body layer 13 formed as a wick includes a large number of pores A and internal fine pores a, the working fluid L flows through the pores A having a large diameter. As a result, high permeability can be obtained, and at the same time, the effective pore diameter is reduced by the small diameter internal fine pores a, and high capillary pressure can be obtained”, Para. 31, wherein the fluid travels within the larger pores (A) surrounded by the fine pores (a), therefore the fine pores carry fluid within the heat pipe). It is noted that the claim limitations regarding the fluid movement only require the pores to communicate fluid, wherein the fine pores (a) are capable of communicating fluid within the heat pipe.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takamatsu with the limitations listed above, as taught by Shirata, the motivation being to regulate the effective pore diameter of the wick in order to increase the transmittance, the pumping action of the fluid and thereby the efficiency of the heat pipe at a low cost.         
Claim 1 is rejected under 35 U.S.C 103 as being unpatentable over Takamatsu in view of Shirata. 
	Shirata teaches a heat pipe containing a capillary structure or wick being formed with bubbles, whereas said pores are separated by internal fine pores. However, Shirata is silent as to the bubbles being spherical. Applicant has not discloses that the bubbles being “spherical” solves and stated problem or is for any particular purpose. Moreover, it appears that the foamed wick of Shirata having spherical bubbles or non-spherical bubbles would perform equally well. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bubbles of Shirata being spherical, since such a modification would have involved a mere change in shape of a component. A change See MPEP 2144.04 IV (B).
Although Shirata teaches that the fine pores are less than 10 μm, 50 μm, 41 μm and 8 μm (see table 5, wherein the fine pores are less that the pores (“A”)), Shirata fails to explicitly disclose that the plurality of communication holes are 5 μm or smaller. Shirata does disclose a wick for a heat pipe having a first plurality of pores and a plurality of fine pores being situated between respective first pores, while “the effective pore diameter becomes small due to the small diameter internal fine pores, so that a heat pipe having high transmittance and capillary pressure can be obtained” (Para. 9). The size of the finer pores constitutes a defined impact on the effective pore diameter of the wick for the purpose regulating the fluid transmittance, permeability and capillary pressure of the operational heat pipe. Therefore, the size of the finer pores of the wick is recognized as a result-effective variable, i.e. a variable that achieves a recognized result. In this case, the recognized result is that size of the fine pores influences the fluid transmittance of the working fluid, the effective pore diameter and the capillary pressure. Since the general conditions of the claim, i.e. that the heat pipe has a wick containing pores with associated fine pores, were disclosed in the prior art by Shirata, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the fine pores of Shirata being 5 μm or smaller. Further, it is noted that one of ordinary skill in the art having read Shirata would recognize the pore size is known to be a result effective variable as Shirata provides numerous See MPEP 2144.05 II.
Regarding Claim 2, Shirata further discloses an average pore size of the plurality of communication holes is equal to or smaller than 3 μm.
Although Shirata discloses that the fine pores are less than 10 μm, 50 μm, 41 μm and 8 μm (see table 5, wherein the fine pores are less that the pores (“A”)), Shirata fails to explicitly disclose that the plurality of communication holes are 3 μm or smaller. Shirata does disclose a wick for a heat pipe having a first plurality of pores and a plurality of fine pores being situated between respective first pores, while “the effective pore diameter becomes small due to the small diameter internal fine pores, so that a heat pipe having high transmittance and capillary pressure can be obtained” (Para. 9). The size of the finer pores constitutes a defined impact on the effective pore diameter of the wick for the purpose regulating the fluid transmittance, permeability and capillary pressure of the operational heat pipe. Therefore, the size of the finer pores of the wick is recognized as a result-effective variable, i.e. a variable that achieves a recognized result. In this case, the recognized result is that size of the fine pores influences the fluid transmittance of the working fluid, the effective pore diameter and the capillary pressure. Since the general conditions of the claim, i.e. that the heat pipe has a wick containing pores with associated fine pores, were disclosed in the prior art by Shirata, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the fine pores of Shirata being 3 μm or smaller. Further, it is noted that one of ordinary skill in the art having read Shirata would recognize the See MPEP 2144.05 II.
Regarding Claim 5, Takamatsu teaches a loop heat pipe (shown in figure 1) comprising: 
an evaporator (1) configured to change a working fluid from a liquid phase to a gas phase; 
a condenser (3) configured to change the working fluid from the gas phase to the liquid phase; and 
the wick according to claim 1 (see the rejection of Claim 1) disposed inside the evaporator (wick (13A) being inside of the evaporator (1) is shown in figure 2).
Regarding Claim 7, Takamatsu discloses an electronic device (11) comprising the loop heat pipe (shown in figure 2) according to claim 5 (see rejection of Claim 5) as a cooler (shown in figure 2, wherein the loop heat pipe cools the semiconductor element (11)).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (USP 7980295) in view of Shirata et al. (Translation of Japanese Patent Document JP09119789A) as applied in Claims 1, 2, 5 and 7 above and in further view of Hattori (Translation of Japanese Patent Document JP02286200A)  hereinafter referred to as Hattori.
Regarding Claim 3, Takamatsu fails to disclose the porous body includes foamed silicone rubber.
silicone rubber continuous foam”, see top of Page 2 of the translation, wherein the silicone rubber is utilized to transfer water within the vaporizer). It is noted that Takamatsu explicitly discloses the wick is a “porous material made of a high molecular resin such as urethane rubber and the like”, (see col. 4 ll. 27-30, underline for emphasis), wherein the foamed silicone rubber of Hattori is recognized as an equivalent material for wicking fluid. 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a porous urethane rubber wicking material for a foamed silicone rubber wicking material; further the prior art to Hattori teaches a foamed silicone rubber wicking material is known for wicking material within a heat transfer device.  Therefore, since modifying the prior art to Takamatsu with having a foamed silicone rubber wicking material to transfer the working fluid within the heat pipe, can easily be made without any change in the operation of the heat pipe; and in view of the teachings of the prior art to Hattori there will be reasonable expectations of success, it would have been obvious to have modified the invention of Takamatsu by 
Alternately, Takamatsu discloses the claimed invention except for foamed silicone rubber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have foamed silicone rubber be the wicking material, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Regarding Claim 4, Takamatsu further teaches the foamed silicone rubber (“silicone rubber continuous foam”, see top of Page 2 of the translation, wherein the silicone rubber is utilized to transfer water within the vaporizer) is water-foamed silicone rubber.
In product-by-process claims, as in Claim 4, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of 4, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “water-foamed” are drawn to methods of production and not the structural aspects of the instant invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (USP 7980295) in view of Shirata et al. (Translation of Japanese Patent Document JP09119789A) and in further view of Bash et al. (US P Pub. 2006/0279706) hereinafter referred to as Bash.
Regarding Claim 6, Takamatsu teaches the loop heat pipe according to claim 5 (see rejection of Claim 5). However, Takamatsu fails to disclose a cooling device.
Bash teaches a cooling device (projector) having a loop heat pipe (see abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takamatsu with a cooling device, as taught by Bash, the motivation being to effectively and quietly cool the cooling device.    

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
Regarding the 112 rejection for “composite cells”, please see the present rejection for the interpretation of the aforementioned limitation. The Applicant states, “In the limitation ‘a plurality of composite cells formed by spherical bubbles partially overlapping each other’, the cells are the bubbles. The term ‘cells (composite cells)’ expresses the structure in which a plurality of spherical bubbles overlap with each other. The limitation means that a plurality of such cells are present.” The Examiner recognizes that the Applicant is defining the composite cells as bubbles, however it remains unclear as to what structurally differentiates a composite cell from a bubble. If the composite cell is formed of bubbles than what differentiates a bubble formed by two halves of separate bubbles and a single bubble? 
The Applicant states, “Thus, it does not appear that the cited section of Takamatsu discloses any communication holes between bubbles. Rather, Takamatsu merely states that the wick 13A is made of...porous material made of a high molecular resin such as urethane rubber and the like….it is unclear as to where such bubbles are to be found in the wick 13A”. The aforemented limitations are taught in the prior art by Shirata. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396 
The Applicant states, “Applicants note that the ‘internal fine pores a’ of Shirata are between larger pores A. However, there is no description in Shirata that the internal fine pores ‘a’ cause the pores A to communicate with each other.” The Examiner respectfully disagrees. Shirata discloses that the fluid travels within the larger pores (A), which are surrounded by the fine pores (a), therefore in order to carry out the intended purpose of the heat pipe device, pumping fluid internally, the fine pores carry fluid. Further, the claim limitations regarding the fluid movement only require the pores to .

                                                    Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763